--------------------------------------------------------------------------------

Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH “[***].


CHANGE MANAGEMENT FORM 9 TO STATEMENT OF WORK 1



 
Statements of Work (“SOWs”):
Support.com, Inc. (“Vendor”), Wireless Gateway (“SOW 1”) dated October 1, 2013
 
 PCR No.:
 
Originator:  Joy Park
 
 Date: 02/02/2017
 
Department: NCO
 
Phone #: [***]
 
 Title: Vice President
 
Locations Impacted: Work at Home
 
Requested Implementation Date: 03/22/2017
 
Estimated Hours: (LOE)
 
☒ Billable         ☐Non-Billable
 
 Billing Rate/Hour: See SOW
 
Fixed Fee Cost (if applicable) N/A
 
Type of Change: Comcast and Vendor agree to modify the Service Level Targets as
set forth below.  Unless specifically provided in this Change Management Form
(“CMF”), all other terms of SOW #1 remain unchanged.
 
Scope of Change:
 
☒Minor (Anything within current contract)
 
☐Major (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
 
Area(s) of Change
 
☐  Accounting/Payroll
 
☐ Network
 
☐  Data Processing
 
☐ Resource Planning
 
☐  General Facilities
 
☐ Quality Assurance
 
☐  Human Resources
 
☐ Telecom
 
☐  IT/BI
 
☐ Training
 
☐  Operations
 
☐ Recruiting
 
☒  Other: Service Level Targets



The parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, agree to modify SOW 1 as follows:
 
Comcast Authorization

Comcast Representative’s Signature /s/Joy Park




Print Name  Joy Park
Date
2/24/2017



Vendor Authorization

Vendor Representative’s Signature /s/Rick Bloom

 
Print Name
Rick Bloom
Date
2/24/2017

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 

--------------------------------------------------------------------------------

EXHIBIT A
 
Service Level Targets for Wireless Gateway



a.
Line Adherence: Vendor is required to meet a minimum staffing target of [***]
for each thirty (30) minute interval.  The fiscal month target will be
considered met if a minimum of [***] of the total [***] intervals meet the [***]
interval requirement.  The intervals start on each hour and at the half of each
hour adjusted for Comcast requested additional training.



The below bonus applies on a fiscal calendar month, which is measured by [***]
in a fiscal month:


Actual Line Adherence
Bonus Rate
[***]
[***]




b.
VOC: Vendor shall meet the Service Level Target for Voice of Customer (“VOC”). 
VOC is measured by the Comcast customer’s scoring related to their satisfaction
with the last CSR that the customer interacted with on the phone.  A third party
survey agent conducts the automated survey after the last interaction and the
customer’s rating of satisfaction with that CSR is scored and reported out to
Vendor and CSR.



The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




c.
FCR:  Vendor shall meet the Service Level Target for First Call Resolution
(“FCR”).  FCR is measured as the total number of Unique Customers who do not
call back to the same queue initially called within [***] including [***] into
that queue not to include abandoned calls within the [***].  Unique Customers
are defined as the [***] from the same phone number.

 
The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




d.
Adjusted Bonus Percentages.  In the event that Comcast elects to waive a Service
Level Target for any fiscal calendar month, Comcast shall notify Vendor of such
decision as soon as reasonably practical.  Such notice shall include the
adjusted Bonus payout percentages for the remaining metric(s) based on an equal
distribution of the Bonus that corresponded to the waived Service Level Target
to the remaining Service Level Targets.




e.
AHT Target Credit.  The AHT Target will be determined by Comcast based on the
external AHT for the same call type as calculated based on the then current
fiscal month vendor AHT average for all third party outsourced agents handling
that call type. New hire CSRs AHT will be excluded from the AHT calculation for
the [***] of employment, except for CSRs hired as attrition replacements. If
Vendor’s actual AHT for a fiscal month does not exceed the AHT Target by [***],
then no credit shall be due to Comcast.  For Services managed by Comcast
divisional teams, AHT will be measured by division by aggregate line of business
and compared to the Comcast division external AHT for the same call types.  AHT
shall not be effective until such time as the reporting is available to
Comcast.  If Vendor’s actual AHT for a fiscal month exceeds the AHT Target by
[***], then a credit shall be issued to Comcast. The calculation of the credit
shall be as set forth below:

 
[***]
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
 

--------------------------------------------------------------------------------